Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at lines 4-7, recites “a ratio of energy to be inputted (sic) to the heater relative to energy with which the heater generates film boiling falls below 1.17 under a condition that the energy to be inputted to the heater is larger than the energy with which the heater generates film boiling” (Exr’s emphasis). The italicized portion merely restates the law of conservation of energy (the amount of electrical energy used to generate film boiling must be less than or equal to – in practice always less than- the electrical energy supplied to the apparatus), which Applicant presumably did not intend, rendering the claim indefinite.
	Claim 3, at lines 2-3, recites “a heat-accumulating layer located in an opposite direction to a direction of presence of the liquid relative to the heater” (Exr’s emphasis). This is indefinite because the heater lacks structure and its relation to the substrate, to provide the geometrical context to endow “opposite” with meaning. This and “a direction of presence of the liquid” would best refer to one or the other “side” of a well-defined heater layer, or its equivalent, to locate the “heat-accumulating layer.” Claims 9 and 15 have the same deficiency.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control unit configured to input energy to the heater such that… a ratio of energy to be inputted to the heater relative to energy with which the heater generates film boiling falls below 1.17” in claim 1. The ratio depends on the composition and structural details of the heater assembly. 
 “An ultrafine bubble generating apparatus configured to generate ultrafine bubbles by bringing a liquid into film boiling while using a heater provided to a substrate… comprising: a heat-accumulating layer…” in claim 9. The structure is inadequate to the function, since “a heater provided to a substrate… comprising: a heat-accumulating layer” opposite the liquid is plainly inadequate to the end of producing ultrafine bubbles.
 “An ultrafine bubble generating apparatus…” as in claim 9, adding only the thermal conductivity and specific heat of a “heat-accumulating layer” in claim 15. Lacking again critical structure to carry out the function of generating ultrafine bubbles.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3177341 to DeWoody et al (DW).
Referring to Figures 1-4, DW discloses the “heater [12] provided to a substrate [11]” recited in claim 1 (2:55-62). Regarding the ratio of the energy supplied to the energy used to “generate film boiling,” recited to be less than 1.17, since the silicone rubber “heat-accumulation layer [12]” of DW is on the side of the heater opposite the liquid side (as required by subsequent claim 3), and has both the heat conductivity (1.1 J/g-K) and specific heat (0.2 W/m-K) of Applicant’s “heat-accumulation layer,” as recited in claim 15, it must me assumed to have the recited ratio of less than 1.17. It is thus evidently capable of the recited use and therefore meets the claim. Control unit 17 (given its broadest reasonable interpretation, particularly in view of more modern temperature adjustment means) provides electric energy to the heater.
 Allowable Subject Matter
Claims 3-8 would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	12/3/22